Citation Nr: 1743964	
Decision Date: 09/15/17    Archive Date: 10/10/17

DOCKET NO.  16-52 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a rating in excess of 40 percent for a lumbar spine disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel 


INTRODUCTION

The Veteran had active military service from May 1963 to May 1966, as well as additional service in the National Guard, with periods of Active Duty for Training (ACDUTRA). 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016). 


REMAND

Although the Board regrets the delay, further development is necessary before the claim on appeal is decided.

The Veteran has reported that he experiences extreme pain and stiffness in his back as a result of active service and that his disability is not properly contemplated by his current disability rating. 

The Board notes that in a recent decision of the United States Court for Veterans Claims (Court) the Court found that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016); 38 C.F.R. § 4.59 (2016).  A review of the record shows that the Veteran was most recently afforded a VA examination in October 2015.  A review of that examination report fails to show findings that are consistent with the holding in Correia.

Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine the current level of severity of all impairment resulting from his service-connected lumbar spine disability.  

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the issue on appeal. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Identify and obtain any outstanding, pertinent VA and private treatment records and associate them with the claims file. 

2.  Then, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the current level of severity of all impairment resulting from his service-connected lumbar spine disability.  The examiner should review the claims file and indicate that review in the report.  Any indicated studies should be performed.

The examiner should provide all information required for rating purposes, to specifically include both active and passive range of motion testing.  The examiner should also provide weight-bearing and nonweight-bearing range of motion testing for the weight-bearing joints in question.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so.  

3.  Confirm that the VA examination report comports with this remand and undertake any other development found to be warranted.

4.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for a response.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Kristin Haddock 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




